DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, the relationship between the “contiguous set of pixels” and the “first pixel” is unclear.  
In claim 1, line 6, the relationship between the “first pixel location” and the “first pixel” is unclear.
In claim 1, line 7, the meaning of “a second geographical” is unclear.
In claim 1, line 9, the relationship between the “contiguous set of pixels” and the “second pixel” is unclear.
In claim 1, lines 11-12, it is unclear how correlation scores for the first image template are centered at a variety of pixels of the second image template.  Furthermore, the relationship between the variety of pixels in line 12 and the subset of pixels in line 9 is unclear.
1 recites the limitation “the second pixel location” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the ratio” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 15, it is unclear whether the “second pixel” is the same as or different from the “second pixel” in line 9.
Claim 1 recites the limitation “the highest correlation score” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 9, lines 5-6, the relationship between the “contiguous set of pixels” and the “first pixel” is unclear.  
	In claim 9, line 7, the relationship between the “first pixel location” and the “first pixel” is unclear.  
	In claim 9, line 8, the meaning of “second geographical” is unclear.
	In claim 9, line 10, the relationship between the “contiguous set of pixels” and the “second pixel” is unclear.
In claim 9, lines 12-13, it is unclear how correlation scores for the first image template are centered at a variety of pixels of the second image template.  Furthermore, the relationship between the variety of pixels in line 13 and the subset of pixels in line 10 is unclear.
Claim 9 recites the limitation “the second pixel location” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the ratio” in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the highest correlation score” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, line 6, the relationship between the “contiguous set of pixels” and the “first pixel” is unclear.  
Claim 17 recites the limitation “the GCP” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, line 8, the relationship between the “first pixel location” and the “first pixel” is unclear.
In claim 17, line 9, the relationship between the “contiguous set of pixels” and the “second pixel” is unclear.
In claim 17, line 12-13, it is unclear how correlation scores for the first image template are centered at a variety of pixels of the second image template.  Furthermore, the relationship between the variety of pixels in line 13 and the subset of pixels in line 10 is unclear.
Claim 17 recites the limitation “the second pixel location” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the ratio” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, line 16, it is unclear whether the “second pixel” is the same as or different from the “second pixel” in line 10.
Claim 17 recites the limitation “the highest correlation score” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 15 and 17, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Pilkington et al. (US 2018/0372493) in view of Park et al. (US 2019/0251237) and Danielsson et al. (US 2018/0107880).
Regarding claims 1, 9 and 17, Pilkington discloses a computer-implemented method, system and a non-transitory machine-readable medium including instructions that, when executed by a machine, cause a machine to perform operations (paragraph 48, lines 4-6:  “various processes of the preferred method can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions.”) for multi-image ground control point (GCP) determination (FIGS. 1 and 2, Abstract, lines 1-3: “A method for aerial image processing preferably includes receiving ground control point (GCP) information, receiving a set of images, determining spatial information associated with the images, and determining GCP image locations”), the method comprising: 

predicting a first pixel location of the GCP in a second image, the second image including image data of a second geographical overlapping with the first geographical region (FIG. 5A, paragraph 40, lines 1-2:  “S140 can optionally include locating the GCP within additional images S143”  Paragraph 41, lines 7-9:  “The nearest neighbors are preferably defined as the images geographically nearest the candidate image(s) (e.g., images with the most overlap between imaged regions”); 
extracting, from the second image, a second image template, the second image template including a contiguous subset of pixels from the second image and a second pixel corresponding to the pixel location (paragraph 31, lines 1-5: “selecting a subset (e.g., a sub-region such as a set of pixels, preferably a contiguous pixel region) of each candidate image (or of one or more, but not all, of the candidate images), preferably a subset expected to depict the GCP (e.g., central subset, subset centered on the expected GCP location, etc.)”);  
identifying a second pixel of the second image corresponding to a highest correlation score (paragraph 44, lines 18-19: “selecting an image region within the target image using a cross-correlation technique”); and 

Pilkington fails to disclose determining respective correlation scores, using a normalized cross-correlation, for the first image template centered at a variety of pixels of the second image template.
However, in an analogous art, Park discloses determining respective correlation scores, using a normalized correlation (calculate a normalized cross-correlation value as the cross-correlation score), for a first image template 530 in FIG. 5 centered at a variety of pixels of a second image template 540 (paragraph 94, lines 1-5: “The image matching device calculates a similarity level between pixels included in each of the plurality of partial regions of the target patch 541 and pixels included in the landmark patch 531. The image matching device calculates the correlation level, for example, a cross-correlation score, as the similarity level. For example, the image matching device may calculate a normalized cross-correlation value as the cross-correlation score by performing a normalized cross-correlation operation with respect to two patches.” Paragraph 57, lines 5-6: “The image matching device may determine a point of the partial region selected from the second image, for example, a center point, as the target point corresponding to the landmark point in the first image.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Pilkington by incorporating this feature taught in Park for the purpose of adjusting the scales between the images based on their respective fields of view and a relative locational difference.

However, in an analogous art, Danielsson discloses comparing a highest score of correlation scores to a first threshold value (paragraph 54, lines 14-15: “the confidence score associated highest correlation is compared with a threshold in step 316.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Pilkington and Park by incorporating this feature taught in Danielsson for the purpose of achieving the highest level of similarity between the respective pixels in the images.
The recitation of “if” makes the following limitation conditional because the limitation is not performed in the event that the “if” condition is not met: “discarding the second pixel location if the ratio is less than the first threshold value.” Accordingly, the examiner is not required to find this limitation since it does not carry patentable weight.
Regarding claims 7 and 15, Pilkington discloses warping the second image template using an affine transformation before identifying the second pixel (paragraph 44, lines 2-5: “For each target image, S144a preferably includes: warping the GCP patch (e.g., applying a transform, preferably an affine transform) based on the change in camera pose between the images (e.g., generating a transformed patch by applying the affine transform to the image region)”). 

Claims 4, 12 and 20, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Pilkington et al. (US 2018/0372493) in view of Park et al. (US 2019/0251237) and Danielsson et al. (US 2018/0107880), and further in view of Oosake (US 2020/019236).

However, in an analogous art, Oosake discloses that processing circuitry is configured to perform comparing a ratio, of the highest correlation score to a second highest correlation score, to a second threshold value (paragraph 94, lines 1-4: “The result of determining … whether a ratio between the highest score and the second highest score is equal to or greater than a second reference value”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Pilkington, Park and Danielsson by incorporating this feature taught in Oosake for the purpose of improving image recognition accuracy. 
The recitation of “if” makes the following limitation conditional because the limitation is not performed in the event that the “if” condition is not met: “discarding the second pixel location if the ratio is less than the second threshold value.” Accordingly, the examiner is not required to find this limitation since it does not carry patentable weight.

Claims 5, 6, 13 and 14, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Pilkington et al. (US 2018/0372493) in view of Park et al. (US 2019/0251237) and Danielsson et al. (US 2018/0107880), and further in view of Ohba et al. (US 2015/0287215).

However, in an analogous art, Ohba discloses that a first pixel (i0, j0) in FIG. 7 is the center of a first image template 70 and a second pixel (i1, j1) is the center of a second image template 72 (paragraph 72, lines 4-5: “the template image 70 … is arranged so that the pixel is located at the center of the template image 70” Paragraph 68, lines 2-3: “the template image 72 is arranged so that that pixel is located at the center of the template image 72”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Pilkington, Park and Danielsson by incorporating this feature taught in Ohba for the purpose of achieving a more efficient position detection of a target in a three-dimensional space.

Claims 8 and 16, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Pilkington et al. (US 2018/0372493) in view of Park et al. (US 2019/0251237) and Danielsson et al. (US 2018/0107880), and further in view of Mareachen et al. (US 2015/0154747).
Regarding claims 8 and 16, the combination of Pilkington, Park and Danielsson fails to disclose projecting the identified second pixel to an image space of the second pixel to determine the second pixel location.
However, in an analogous art, Mareachen discloses projecting the identified second pixel to an image space of the second pixel to determine the second pixel location (claim 13, lines 3-4: “determine, for the given view and for each pixel … in an image space, a projection location of 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because new grounds of rejection are applied to the claims.
The claims are newly rejected under 35 U.S.C. 112, second paragraph.  Furthermore, Park, Danielsson, Oosake, Ohba and Mareeachen are applied as new grounds of rejection of the claims under 35 U.S.C. 103 as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646